This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1577

                                  State of Minnesota,
                                     Respondent,

                                          vs.

                              Edwin Albert Dlugopolski,
                                     Appellant.

                                 Filed June 13, 2016
                                      Affirmed
                                 Rodenberg, Judge

                            McLeod County District Court
                              File No. 43-CR-14-1574

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael K. Junge, McLeod County Attorney, Daniel R. Provencher, Assistant County
Attorney, Glencoe, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Steven P. Russett, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Bjorkman, Presiding Judge; Peterson, Judge; and

Rodenberg, Judge.

                       UNPUBLISHED OPINION

RODENBERG, Judge

      On appeal from his conviction of fifth-degree possession of a controlled substance,

appellant Edwin Albert Dlugopolski argues that the district court violated his right to
present a complete defense by denying his request for an in-court, physical weighing of

the controlled-substance evidence. We affirm.

                                            FACTS

       On October 20, 2014, Hutchinson police officers responded to a report of a man

trying to open car doors in a store parking lot. The man police suspected of pulling on

car doors gave officers a false name. Appellant, who was with that man, correctly

identified him to the officers. After appellant’s conversations with the officers ended,

Officer Willers told appellant that he was free to leave. Officer Willers then asked

appellant where he was going, and offered him a ride after learning his destination. After

initially declining, appellant accepted Officer Willers’ offer of a ride.

       Officer Willers explained to appellant that he would have to pat-search appellant

before he allowed him in the squad car. Appellant said “okay” and raised his arms to

allow the search. When Officer Willers patted appellant’s front-right pants pocket, he

felt what he immediately recognized to be a pipe used for smoking methamphetamine.

Officer Willers removed the pipe and continued to search appellant.               He found a

prescription medicine bottle containing four hydrocodone pills, a cut straw with

methamphetamine residue on one tip, a small bag of marijuana, a butane lighter, and a

bag of methamphetamine. Officer Willers confirmed by field testing that the substance in

one of the bags was methamphetamine, and arrested appellant.

       In   processing    the   evidence,    Officer   Willers    weighed   the     bag   and

methamphetamine. The two items weighed 1.5 grams. The bag and contents were sent

to the Minnesota Bureau of Criminal Apprehension (BCA) for further testing. A BCA


                                              2
forensic scientist tested the substance, confirmed that it was methamphetamine, and

reported that the substance itself weighed 0.647 grams, excluding the weight of

packaging.

       The state charged appellant with one count of fifth-degree possession of a

controlled substance (methamphetamine), in violation of Minn. Stat. § 152.025, subd.

2(a)(1) (2014). The case was tried to a jury. At trial, during cross-examination of Officer

Willers, appellant’s counsel sought to have the officer weigh the bag of

methamphetamine with a scale that counsel had brought into the courtroom. The district

court denied the request to weigh the evidence, expressing concern about the lack of

notice of the proposed demonstration, among other concerns.

       The jury found appellant guilty of fifth-degree possession of a controlled

substance. The district court sentenced appellant to 17 months in prison. This appeal

followed.

                                     DECISION

       “Evidentiary rulings rest within the sound discretion of the [district] court and will

not be reversed absent a clear abuse of discretion. On appeal, the appellant has the

burden of establishing that the [district] court abused its discretion and that appellant was

thereby prejudiced.”    State v. Amos, 658 N.W.2d 201, 203 (Minn. 2003) (citation

omitted). “When an error implicates a constitutional right, we will award a new trial

unless the error is harmless beyond a reasonable doubt. An error is harmless beyond a

reasonable doubt if the jury’s verdict was surely unattributable to the error.” State v.

Davis, 820 N.W.2d 525, 533 (Minn. 2012) (citation and quotation omitted).


                                             3
       Appellant argues that the district court impeded his right to present a complete

defense by denying his request to have Officer Willers weigh the evidence in the

presence of the jury. In State v. Darrow, the Minnesota Supreme Court held that

              the performance of experiments in the presence of the jury . . .
              when they are made under conditions and circumstances
              substantially similar to those existing in the case at issue rests
              in the sound discretion of the [district] court.

287 Minn. 230, 234, 177 N.W.2d 778, 781 (1970) (quotation omitted). The supreme

court has also held that a district court did not abuse its discretion when it excluded,

without objection, defense counsel’s evidence of an experiment performed outside the

jury’s view on foundational and relevancy grounds. State v. Lindsey, 284 N.W.2d 368,

374 (Minn. 1979).

       Here, the district court denied appellant’s request to weigh the bag of

methamphetamine in open court because, among other concerns, appellant did not

provide notice of the proposed demonstration to the state or the district court. The district

court noted that appellant was free to argue about the discrepancy in the reported weight

of the bag without the proposed demonstration. The district court’s other concerns

included the absence of verification of the scale’s accuracy. And the charge of which

appellant was convicted did not require proof of the weight of the drugs in any event. See

Minn. Stat. § 152.025, subd. 2(a)(1).

       Weighing evidence with a scale of uncertain accuracy and without prior notice to

the court or the prosecutor was not essential to appellant’s defense. Under Darrow and




                                              4
Lindsey, the district court acted within its discretion in denying appellant’s proposed

in-court demonstration. 287 Minn. at 234, 177 N.W.2d at 781; 284 N.W.2d at 374.

      Affirmed.




                                          5